The Fund held annual meeting of shareholders on July 14, 2009. Common/Preferred shareholders voted as indicated below: Withheld Affirmative Authority Convertible & Income Re-election of Paul Belica -Class III to serve until 2012 64,895,145 2,608,849 Re-election of John C. Maney** -Class III to serve until 2012 64,950,714 2,553,280 Election of Diana L. Taylor*† -Class II to serve until 2011 10,761 312 Messrs. Hans W.Kertess, Robert E. Connor*, William B.Ogen, IV and R. Peter Sullivan III continue to serve as Trustees of Convertible & Income Fund. * Preferred Shares Trustee. ** John C. Maney is an Interested Trustee of the Fund. † Diana L. Taylor resigned as Trustee of the Fund on September 10, 2009.
